     Case 2:17-cr-00062 Document 390 Filed 07/10/20 Page 1 of 5 PageID #: 2738



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                           Plaintiff,

v.                                      CRIMINAL ACTION NO. 2:17-cr-00062-2

CARL CLARK,

                           Defendant.


                      MEMORANDUM OPINION AND ORDER

        Pending before the court are two pro se letter form motions for compassionate

release, [ECF Nos. 385, 387], filed by Defendant Carl Clark. The United States of

America (the “Government”) has filed a response, [ECF No. 388], and Defendant has

replied, [ECF No. 389]. The motions are DENIED for the reasons that follow.

        I.    Background

        On April 23, 2018, Defendant was convicted of distribution of a quantity of

methamphetamine under 21 U.S.C. § 841(a)(1). [ECF No. 133]. I sentenced him to

135 months of imprisonment. [ECF No. 256]. Defendant has served about 37 months

of that sentence. He is currently imprisoned at Federal Prison Camp Ashland (“FPC

Ashland”), in Kentucky. He now moves under 18 U.S.C. § 3582(c)(1)(A) for a sentence

reduction resulting in his immediate release from the custody of the Bureau of

Prisons (“BOP”), relying on the threat posed by the COVID-19 pandemic.
   Case 2:17-cr-00062 Document 390 Filed 07/10/20 Page 2 of 5 PageID #: 2739



       II.   Discussion


       The First Step Act “embodies Congress’s intent to reduce the Bureau of

Prison’s authority over compassionate release petitions and authorizes the district

courts to exercise their independent discretion to determine whether there are

‘extraordinary and compelling reasons’ to reduce a sentence.” United States v.

Galloway, No. CR RDB-10-0775, 2020 WL 2571172, at *3 (D. Md. May 21, 2020)

(internal citations removed); see also United States v. Stephenson, No. 3:05-CR-

00511, 2020 WL 2566760, at *5 (S.D. Iowa May 21, 2020) (“Unqualified deference to

the BOP no longer makes sense now that the First Step Act has reduced the BOP’s

role.”).

       For me to reduce Mr. Clark’s sentence under compassionate release, I must

find that Mr. Clark has exhausted his administrative remedies or waited 30 days

from the Warden’s receipt of his request, has demonstrated “extraordinary and

compelling reasons,” is not a danger to the safety of others, and find that his release

is consistent with § 3553(a) factors. See e.g., United States v. Howard, No. 4:15-CR-

00018-BR, 2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020); U.S.S.G. § 1B1.13 (2018).

   a) Exhaustion of Administrative Remedies and Section 3582(c)(1)(A)

       The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before they make such requests, defendants must ask BOP to do so on their behalf

and then wait 30 days. See § 3582(c)(1)(A). Upon such a motion from BOP or from a

defendant (after BOP denies the request or thirty days have elapsed since the request


                                          2
    Case 2:17-cr-00062 Document 390 Filed 07/10/20 Page 3 of 5 PageID #: 2740



was filed), a court “may reduce the term of imprisonment….” 18 U.S.C. §

3582(c)(1)(A)(i).

       Here, Mr. Clark requested compassionate release from the Warden of FPC

Ashland on April 6, 2020. The Warden responded, denying his request on May 22,

2020. [ECF No. 387–2]. Mr. Clark filed two pro se letter form motions requesting

compassionate release on May 21, 2020 and June 3, 2020 respectively. [ECF Nos. 385,

387]. Because 30 days has elapsed since the Warden’s receipt of Mr. Clark’s request,

I find that he may petition the court for compassionate release pursuant to the

statute.

    b) Extraordinary and Compelling Reasons

       Once an inmate has satisfied administrative exhaustion or waited 30 days

since petitioning the Warden, courts may reduce their sentences upon a finding of

“extraordinary and compelling reasons.” See 18 U.S.C. § 3582(c)(1)(A).

       There are “disagreements [among district courts] about the precise definition

of ‘extraordinary and compelling reasons’ justifying compassionate release.” 1 United

States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18,

2020). But many courts have found “extraordinary and compelling” reasons



1  The specific extraordinary and compelling reasons listed in the Sentencing
Guidelines for BOP to consider include i) the defendant is suffering from a terminal
or serious medical condition; ii) age of defendant; iii) family circumstances of
defendant; and iv) “other reasons.” U.S.S.G. § 1B1.13; United States v. Bass, No. 1:10-
CR-166 (LEK), 2020 WL 2831851, at *3–4 (N.D.N.Y. May 27, 2020). “Following the
passage of the First Step Act, courts may independently determine whether such
‘other reasons’ are present in a given case, without deference to the determination
made by the BOP.” United States of America v. Thaher, No. 17 CR. 302-3 (KPF), 2020
WL 3051334, at *4 (S.D.N.Y. June 8, 2020).
                                          3
    Case 2:17-cr-00062 Document 390 Filed 07/10/20 Page 4 of 5 PageID #: 2741



“supporting release on the basis of a combination of dire prison conditions and

underlying health conditions that increase the likelihood of severe illness from

COVID-19.” 2 See e.g., Bass, 2020 WL 2831851, at *7 (collecting cases). Here, Mr.

Clark argues he satisfies “extraordinary and compelling reasons” for compassionate

release because he suffers from asthma and obesity, which place him at an increased

risk of severe illness from COVID-19. [ECF Nos. 385, 387]. He also states that he “has

been told” he is pre-diabetic. Ex. 6 [ECF No. 388–7].

       Defendant’s reply alleges alarming inadequacies in BOP’s actual response to

the COVID-19 pandemic. See [ECF No. 389]. His reply details inadequate

disinfectant, a lack of testing, and failures in safety protocol. Id. He states in his

response that the “facts completely contradict what BOP is portraying to the public.

It is business as usual in Ashland, Kentucky.” Id. These allegations trouble me. It

would be a mistake to dismiss descriptions of prison conditions from those who

actually experience them day-to-day. Nonetheless, as far as the court is aware, there

are no confirmed positive COVID-19 cases amongst inmates at FPC Ashland and

there is only one confirmed positive COVID-19 case amongst prison staff. COVID-19




2
 “Section 1B1.13 of the United States Sentencing Guidelines contains the only policy
statement issued by the Sentencing Commission pertaining to compassionate
release,” which has not been updated since the passage of the First Step Act. See
Bass, 2020 WL 2831851, at *3; U.S.S.G. § 1B1.13.2 Thus, courts have taken this to
mean that “there does not currently exist, for purposes of satisfying the First Step
Act’s ‘consistency’ requirement, an ‘applicable policy statement.’” See e.g., United
States v. Redd, 2020 WL 1248493, at *6 (E.D. Va. Mar. 16, 2020); United States v.
Brant, No. 218CR20155TGBMKM1, 2020 WL 2850034, at *4 (E.D. Mich. June 2,
2020); United States v. Brooks, No. 07-CR-20047-JES-DGB, 2020 WL 2509107, at *3
(C.D. Ill. May 15, 2020).
                                          4
  Case 2:17-cr-00062 Document 390 Filed 07/10/20 Page 5 of 5 PageID #: 2742



Cases, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus (last visited July 9,

2020). Moreover, Defendant has not provided any medical documentation or evidence

upon which I may evaluate his individualized vulnerability. Simply a generalized

assertion of the existence of the pandemic alone cannot independently justify

compassionate release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

Accordingly, I cannot find “extraordinary and compelling reasons” exist to release Mr.

Clark. I therefore end my inquiry here. Defendant’s motions for compassionate

release, [ECF Nos. 385, 387], are DENIED.

      III.   Conclusion

      The court DENIES Defendant’s pro se letter form motions for compassionate

release, [ECF Nos. 385, 387]. The court DIRECTS the Clerk to send a copy of this

Order to the defendant and counsel, the United States Attorney, the United States

Probation Office, and the United States Marshal.



                                       ENTER:       July 10, 2020




                                          5
